Citation Nr: 0621555
Decision Date: 07/21/06	Archive Date: 01/31/07

DOCKET NO. 05-03 182                        DATE JUL 21 2006


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona

THE ISSUE

Entitlement to service connection for asthma.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Hallie E. Brokowsky



INTRODUCTION

The veteran had active military service from April 1984 to April 1988 and from September 1990 to August 1994.

This case comes before the Board of Veterans' Appeals (BV A or Board) from February and August 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

To support his claim, the veteran has since testified in October 2005 at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board. The transcript of that proceeding is of record.

Further development is required before deciding this appeal. So, for the. reasons discussed below, the claim is being remanded to the RO via the Appeals Management Center (AMC). VA will notify the veteran if further action is required on his part.

REMAND

As a preliminary matter, a review of the claims file shows the RO obtained the veteran's treatment records from the VA Medical Center (VAMC) in Tucson, Arizona, dated from November 1999 through May 2004. But it appears that still additional records need to be obtained. He testified during his October 2005 hearing that he earlier received treatment at the Tucson VAMC within 6 months to a year of his discharge from the military in 1994. These additional V A medical records may contain important medical evidence or confirmation of his assertions concerning the origin of his disability at issue, particularly since he testified that he began experiencing asthma-related symptoms during that time frame.

- 2 



Similarly, the Board observes the RO has not made any attempts to obtain the veteran's service personnel records or to otherwise confirm the events during his military service that he alleges precipitated his asthma. The RO has not obtained any of his personnel records concerning either period of his military service and the claims file does not show any indication the RO has made a request for information regarding his assignments and overseas service from the National Personnel Records Center (NPRC).

VA must make a "reasonable effort" to obtain these and other relevant records. And if, per chance, the RO did make a reasonable effort to obtain the veteran's VA medical records, but they were unavailable, there is no indication these records do not exist or that further attempts to obtain them would be futile. See 38 U.S.C.A. § 5103A(b). See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records, such records are considered evidence of record at the time a decision is made); VAOPGCPREC 12-95,60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually before the AOJ, may constitute clear and unmistakable error... ;").

The Board also sees the veteran has not been provided a VA compensation examination regarding his claim of entitlement to service connection for asthma. The medical evidence presently on file is unclear as to whether this condition is causally or etiologically related to his service in the military - including his treatment for bronchitis, pneumonia, and upper respiratory infection (URI) during his service, as well as his claimed asbestos exposure and inoculations from his service in the Persian Gulf.

- 3 



Concerning this, the veteran's service medical records (SMRs) show treatment for a chronic upper respiratory infection from December 1990 to January 1991 and in November 1992. There are also indications of a history of asbestos dust exposure during both of his periods of service and treatment for bronchitis and pneumonia in February and October 1993. In a notation on his Report of Medical History for purposes of separation, he reported that he had been treated for bronchitis, pneumonia, and sinusitis during service. This is probatively significant and given a lot of weight and credibility because this was at a time contemporaneous to his service, when there was no incentive - financial or otherwise - to fabricate information for personal gain. See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).

Furthermore, the veteran's post-service VA medical records show he was diagnosed with asthma at his Persian Gulf Registry examination in August 2000, but that he had first complained of shortness of breath in November 1999. And according to the transcript of his hearing testimony before the undersigned VLJ of the Board, he testified that he served on a ship in the Persian Gulf region, where he may have been exposed to environmental toxins. He also testified that his service in that region required him to receive certain inoculations, which may have caused his breathing difficulties. He denied a family history of asthma, as well as a history of breathing problems prior to his military service.

So it remains unclear whether the veteran's asthma is causally or etiologically related to his military service. Consequently, a medical opinion is needed to resolve this medical issue. See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at Department health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions. If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions. Colvin_. Derwinski, 1 Vet App. 171 (1991).

-4



Regarding the veteran's claimed asbestos exposure during service, the Board points out there is no statute specifically dealing with asbestos and service connection for asbestos-related diseases, nor has the Secretary of VA promulgated any specific regulations. However, in 1988, VA issued a circular on asbestos-related diseases providing guidelines for considering asbestos compensation claims. See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988). The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (Jan. 31, 1997). Also, an opinion by VA's General Counsel (GC) discussed the proper way of developing asbestos claims. See VAOPGCPREC 4-00 (Apr. 13, 2000).

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease. M21-1, part VI, para. 7.21(b)(1) and (2). An asbestos-related disease can develop from brief exposure to asbestos or as a bystander. The guidelines identify the nature of some asbestos-related diseases. The most common disease is interstitial pulmonary fibrosis (asbestosis). Asbestos fibers also may produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract. See M21-1, part VI, para.7.21(a)(I).

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease. Rating specialists must develop any evidence of asbestos exposure before, during, and after service. A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information. M21-1, part VI, para. 7.21(d)(I).

- 5 



Likewise, regarding the veteran's claim that his asthma is due to his service in the Persian Gulf region specificaI1y, the Board also observes the RO only considered his claim under the theory of direct service connection. But in his statements and hearing testimony, he also alleged that his asthma is related to his service in the Persian Gulf region from December 1990 to May 1991. So the RO has not considered all possible theories of entitlement to service connection, in particular and most importantly, under 38 C.F.R. § 3.317. See 38 U.S.C.A. § 5103A(a). See also VA ADJUDICATION PROCEDURE MANUAL M21-1 (MANUAL 21-1), Part III, Chapter 1.

Accordingly, this case is REMANDED to the RO (via the AMC) for the following development and consideration:

1. Obtain the complete records of the veteran's treatment from August 1994 to November 1999 and from June 2004 to the present from the V AMC in Tucson. If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file. See 38 U.S.C.A. § 5103A(b).

2. Contact the NPRC and request copies of he veteran's service personnel records. If, for whatever reason, his military personnel records cannot be obtained, such as for example they have been lost or destroyed, ask the NPRC to expressly confirm this. The RO should properly document the claims file concerning this inquiry.

- 6 



3. Schedule the veteran for a VA respiratory examination to obtain a medical opinion concerning the nature, severity, and etiology of his asthma. The designated VA examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) the asthma is related to the veteran's service in the military and, in particular, his treatment for upper respiratory infections, bronchitis, and pneumonia, as well as his claimed asbestos exposure and any confirmed Persian Gulf service (including inoculations received in preparation for such service). This determination should take into consideration his medical, occupational, and recreational history prior to, during, and since his military service. And to facilitate making this important determination, please review all relevant evidence in the claims file, including a copy of this remand.
Conduct all diagnostic testing and evaluation needed to make this determination.

The basis of the examiner's opinion should be fully explained, if necessary, with reference to pertinent evidence in the record. If an opinion cannot be provided without resorting to speculation, please indicate this in the report.

4. Then readjudicate the veteran's claim in light of any additional evidence obtained. If the benefit sought is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them time to respond before returning the claim to the Board for further appellate consideration.

- 7 



The purpose of this remand is to further develop the record, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. The veteran has the right to submit additional evidence and/or argument concerning the claim that is being remanded. See Kutscherousky v. West, 12 Vet. App. 369 (1999). No action is required of him until he is notified.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2005).

- 8 



